 



Exhibit 10.26

SECOND AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)

     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective January 14, 2004 (the “Plan”); and

     WHEREAS, the Company reserved the right to amend the Plan at any time; and

     WHEREAS, the Plan Administrator executed an amended and restated adoption
agreement and basic plan document on January 14, 2004; and

     WHEREAS, the Plan was amended by the “First Amendment” dated October 22,
2004; and

     WHEREAS, Company now desires to further amend the Plan as set forth below;

     NOW, THEREFORE, the Plan shall be and hereby is amended as follows:

     1. Section 4.0 of Addendum B to the Plan shall be amended to read as
follows:

     “All Company Matching Contributions and other contributions made by the
Employer other than Elective Deferrals may be made in either cash or Company
Stock as determined in the sole discretion of the Employer. The Applicable
Fiduciary shall cause all Company Matching Contributions made in cash to be used
to purchase Company Stock and such Company Stock shall be allocated to
Participant’s Accounts according to the relevant allocation provisions of the
Plan applicable to such contributions. With respect to Company Matching
Contributions or other contributions made by the Employer in Company Stock, the
Applicable Fiduciary shall determine the price assigned to and the number of
shares necessary to satisfy the amount of such contribution (based on the
closing price of such shares on a national securities exchange as of the day
immediately prior to such determination and such other factors as the Applicable
Fiduciary may in its discretion deem appropriate) and shall provide notice to
the Employer on the date of such determination of the number of shares required
to be contributed. The Employer shall contribute such shares through original
issuance of shares, purchase from treasury shares, purchase through a national
securities exchange, or pursuant to other arrangements mutually agreed upon by
the Employer and the Applicable Fiduciary. Shares of Company Stock contributed
by the Employer, or purchased by the Applicable Fiduciary upon contribution by
the Employer of cash shall be held in the Company Stock Fund and shall be
subject to all relevant provisions of the Plan and this Addendum B.”

1



--------------------------------------------------------------------------------



 



     Except as modified herein, the Plan is in all other respects, specifically
ratified and affirmed.

     IN WITNESS WHEREOF, the Company has executed this Second Amendment this 8th
day of Dec., 2004.

SERVICE CORPORATION INTERNATIONAL

              By:   /s/ Helen Dugand           Helen Dugand,       
Vice-President of SCI Funeral & Cemetery Purchasing & Cooperative Inc.       

2



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)

     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective January 14, 2004 (the “Plan”); and

     WHEREAS, the Company reserved the right to amend the Plan at any time; and

     WHEREAS, the Plan Administrator executed an amended and restated adoption
agreement and basic plan document on January 14, 2004; and

     WHEREAS, the Plan has been amended by the “First Amendment” dated
October 22, 2004 and the “Second Amendment” dated December 8, 2004; and

     WHEREAS, the Company now desires to further amend the Plan as set forth
below;

     NOW, THEREFORE, the Plan shall be and hereby is amended as follows:



  1.   Section 4.0 of Addendum B to the Plan shall be amended effective as of
April 1, 2005 to read as follows:

     “All Company Matching Contributions and other contributions made by the
Employer other than Elective Deferrals may be made in either cash or Company
Stock as determined in the sole discretion of the Employer. The Applicable
Fiduciary shall cause all Company Matching Contributions made in cash to be
allocated to Participant’s Accounts according to the relevant allocation
provisions of the Plan applicable to such contributions and invested pursuant to
the Participant’s investment directions. With respect to Company Matching
Contributions or other contributions made by the Employer in Company Stock, the
Applicable Fiduciary shall determine the price assigned to and the number of
shares necessary to satisfy the amount of such contribution (based on the
closing price of such shares on a national securities exchange as of the day
immediately prior to such determination and such other factors as the Applicable
Fiduciary may in its discretion deem appropriate) and shall provide notice to
the Employer on the date of such determination of the number of shares required
to be contributed. The Employer shall contribute such shares through original
issuance of shares, purchase from treasury shares, purchase through a national
securities exchange, or pursuant to other arrangements mutually agreed upon by
the Employer and the Applicable Fiduciary. Shares of Company Stock contributed
by the Employer shall be held in the Company Stock Fund and shall be subject to
all relevant provisions of the Plan and this Addendum B.”



  2.   The following shall be added as Addendum F to the Plan effective for
distributions made on or after March 28, 2005:

1



--------------------------------------------------------------------------------



 



“ADDENDUM F

     In the event of a mandatory distribution greater than $1,000 in accordance
with the provisions of Section 6.4(a) or Section 6.6(f) of the Plan, if the
Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive the distribution directly in accordance with Section 6.4(a) or
Section 6.6(f), then the Plan Administrator will pay the distribution in a
direct rollover to an individual retirement plan designed by the Plan
Administrator.”



  3.   Section 5 of Addendum E shall be amended effective as of January 1, 2005
to add the following:

“A Participant who is contributing the maximum of 50% of Compensation as
Elective Deferrals may elect to make Catch-up contributions simultaneously with
such Elective Deferrals; provided, however, that the combined Catch-up
contributions and Elective Deferrals may not exceed not exceed ninety (90%) of
Compensation in any payroll period.”

Except as modified herein, the Plan is in all other respects, specifically
ratified and affirmed.

IN WITNESS WHEREOF, the Company has executed this Third Amendment this 25th day
of February, 2005.

          SERVICE CORPORATION INTERNATIONAL
      By:   /s/ Helen Dugand         Helen Dugand,        Vice-President of SCI
Funeral & Cemetery Purchasing & Cooperative Inc.       

2